Jenks, J.:
The action is for brokers’ commissions for services in procuring a loan upon real estate. The parties agreed upon the facts. The *453defendant trustee authorized the plaintiffs to procure the loan and promised' to pay $100 commission therefor. The plaintiffs were the efficient cause of procuring Wilson to accept, in writing, the application. Thereupon they reported to the defendant, exhibited the writing, and demanded their commission, which was refused. Wilson was financially able and otherwise competent to enter into the contract, but withdrew his acceptance and refused to make the loan, although the defendant Was at all times ready, willing and competent to enter into the contract and never' refused to do so.
I think that the judgment must be affirmed upon the authority of Crasto v. White (52 Hun, 473). There is indicated in that case a plain distinction between a broker employed to procure a purchaser and one employed to procure a loan, and the reason stated in that opinion need not be quoted or recast by me.. The cases "cited by the learned counsel for the appellants, save one, involve contracts to procure a purchaser. The single exception is Gatling v. Central Spar Verein (67 App. Div. 50). In that case the liability of the defendant is expressly asserted to depend. upon the act or misfortune of the defendant in not consummating the transaction, and Crasto v. White (supra) is cited as an authority.
The judgment should be affirmed, with costs.
All concurred.
Judgment of the Municipal Court affirmed, with costs.